Citation Nr: 1717227	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-40 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for left shoulder gunshot wound residuals.

2.  Entitlement to a rating in excess of 30 percent for left shoulder limitation of motion associated with gunshot wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In March 2014, the Board, in part, increased the Veteran's rating for left shoulder gunshot wound residuals from 20 to 30 percent and denied a rating in excess of 20 percent for gunshot wound scars of the left shoulder and chest.  He appealed that portion of the decision denying a rating greater than 30 percent for left shoulder gunshot wound residuals to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court set aside that portion of the Board's March 2014 decision, and remanded the matter to the Board.  
The Board remanded the appeal in June 2016.

Also, in July 2014, the agency of original jurisdiction (AOJ) granted a separate disability rating of 30 percent for left shoulder limitation of motion associated with gunshot wound residuals, effective the October 16, 2008, date of the Veteran's claim for an increased rating.


FINDINGS OF FACT

1.  The Veteran's left shoulder gunshot wound residuals more closely approximate moderately severe, than severe, muscle disability. 

2.  The Veteran's left shoulder limitation of motion more closely approximates limitation of motion of the arm midway between the side and shoulder level than limitation to 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left shoulder gunshot wound residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5303 (2016).

2.  The criteria for a rating in excess of 30 percent for left shoulder limitation of motion associated with gunshot wound residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's left shoulder residuals of a gunshot wound are rated under Diagnostic Code (DC) 5303, for muscle injury of Muscle Group III.  38 C.F.R. § 4.73.  Muscle Group III includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, DC 5303 provides for a 20 percent evaluation for moderate symptoms, a 30 percent evaluation for moderately severe symptoms, and a 40 percent evaluation for severe symptoms.  For the non-dominant arm, DC 5303 provides for a 20 percent evaluation for moderate, or moderately severe symptoms, and a 30 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, DC 5303.

38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

The type of injury associated with a moderate muscle disability shows some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability shows indications on palpitation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include muscles that swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The Veteran is also separately rated for limitation of shoulder motion under DC 5201, which provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


II.  Analysis

In its March 2014 decision, the Board discussed extensively how its duties to notify and assist had been met in this case.  That discussion is hereby incorporated into this decision by reference.  The Board will address the concerns of the Court's November 2015 Memorandum Decision below.

In that March 2014 decision, the Board provided an extensive factual background of the Veteran's case as follows:

VA treatment records dated from 2008 to 2013 show occasional treatment for left shoulder pain.  A June 2009 left shoulder x-ray showed post-traumatic deformity with small subchondral cysts, and a January 2010 left shoulder x-ray showed some degenerative joint disease.  

The Veteran also submitted private treatment records.  While the Veteran received private treatment for a variety of ailments, nothing of record relates to the Veteran's shoulder disabilities.  

In July 2009, the Veteran was afforded a VA muscle examination.  He reported weakness and a decreased range of motion in the left arm region.  He reported the pain in his left arm, which extended up into his left shoulder as 8/10 in intensity.  He also reported that the scars were tender and painful.  The Veteran reported that his work performance as a heavy equipment operator was affected by his shoulder, and that he was not as productive because he had difficulty using his left arm.  According to the Veteran, his strength abnormality and pain made it difficult to drive and operate heavy equipment.

On evaluation of the Veteran's left arm, the examiner noted that the Veteran had 4/5 strength in the shoulder intrinsics including muscle groups 3 and 4.  The deltoid and supraspinatus muscles were affected the most.  Shoulder abduction was to 160 degrees, flexion to 160 degrees, external rotation to 75 degrees, and internal rotation to 50 degrees with a positive impingement sign of the left shoulder.  The left shoulder was tender to palpitation but more so at the site of the scar.  The examiner noted that films showed a posttraumatic deformity of the acromion with cysts of the greater tuberosity representing degenerative disease.

In August 2010, the Veteran was afforded a VA joints examination.  He reported constant, severe, 7/10 pain with intermittent locking without instability or reports of swelling.  He also reported that his shoulder pain interfered with his ability to operate equipment, lift items, and perform any overhead activity.  He reported flare-ups where the pain was severe, 9/10, that occurred approximately 15 days out of a month and would last all day.  

On physical examination, the examiner noted active flexion to 50 degrees, passive flexion to 70 degrees with pain, active abduction to 40 degrees, passive abduction to 60 degrees, and internal and external rotation both actively and passively to 30 degrees.  The Veteran's left shoulder was positive for Hawkin's sign and rotator cuff impingement, and negative for instability with sulcus anterior and posterior.  There was no crepitus.  

In August 2010, the Veteran was also afforded a VA muscles examination.  He voiced the same concerns as in the VA joints examination.  On physical examination, Muscle Group XXI, the thoracic and paraspinous muscles, was intact and normal in strength.  Excursion was full.  There was no evidence of herniation, scarring, bony deformity, joint involvement, or neurological involvement.  The examiner noted that in Muscle Group III all bulk was diminished, and measuring through the axilla around the belly of the deltoid, the left was 30 and the right was 44.  The Veteran's strength was 4/5 and there was no evidence of herniation, bony deformity, or neurological involvement.  The examiner noted atrophy, weakness, and decreased range of motion of the shoulder.

In June 2011, the Veteran was afforded a general medication examination.  He reported that his shoulder pain was constant and 5/10, and that it would occasionally wake him up at night.  On physical examination, abduction was to 170 degrees, flexion to 170 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees.  The examiner noted suggested signs of impingement in the left shoulder, and normal stability testing and supraspinatus strength.  Muscle Group III had diminished bulk around the belly of the deltoid, and the left was noted to be approximately 10-12 centimeters smaller than the right.  Strength was noted at 4+/5 or 5/5.  There was no herniation, bony deformity, or neurological involvement.  

During his February 2012 Board hearing, the Veteran testified that he had muscle weakness and atrophy.  He reported that before his injury he was "mostly left-handed" and that he was now forced to use primarily his right hand because of limitations in his left shoulder.  He also stated that his left shoulder injury interfered with his ability to perform his work functions, and thus he no longer worked.  

Based on the evidence of record, in its March 2014 decision, the Board found that a rating of 30 percent, but no greater, was warranted for Veteran's left shoulder gunshot wound residuals.  As noted by the Board at that time, treatment records and the VA examinations of record consistently note symptoms of pain, weakness, and fatigability; the July 2009 and August 2010 VA examinations showed loss of tissue on palpitation, significant muscle atrophy, and impairment of strength.  Also, the Board found that, while VA examinations of record noted that the Veteran is right-hand dominant, the Veteran reported during his February 2012 hearing that he was left-hand dominant until his injury, which forced him to use his right hand, and thus he now was right-hand dominant; the Board found the Veteran to be credible, and therefore found that, for purposes of applying the rating code, he was left-hand dominant.  Thus, the Board found that a rating of 30 percent is warranted for moderately severe symptoms affecting his dominant shoulder under DC 5303.  

The Board further found that a higher rating was not warranted because the Veteran did not exhibit signs of a severe muscle disability such as muscles that swell or harden abnormally, or tests of strength, endurance, or coordinated movements that indicate severe impairment of function in comparison to the uninjured side.  While the Veteran had reported that he had an inability to keep up with some work requirements, his strength test for the left side ranged from 4/5, to 4+/5, and there was no evidence of soft muscles or swollen or hardened muscles.  Thus, the evidence of record did not warrant a rating in excess of 30 percent for left shoulder gunshot wound residuals.  

The Board noted that orthopedic diagnostic codes pertaining to the shoulder had been considered to determine whether a higher rating may be assigned thereunder.  The medical evidence did not show any nonunion of the left clavicle or scapula under DC 5203; malunion of the left humerus or recurrent dislocation at the left scapulohumeral joint under DC 5202, or ankylosis of the left scapulohumeral articulation under DC 5200, due to left pectoralis strain.  See 38 C.F.R. § 4.71a.

The Board further considered whether the Veteran's disability would warrant a greater rating for limitation of motion of the arm under DC 5201.  The Board determined that, of all of the treatment notes and VA examination reports of record, the Veteran's limitation of range of motion, at its worst, warranted a 30 percent evaluation.  In the August 2010 VA examination report, the Veteran had flexion from 0 to 50 degrees, 0 to 40 degrees for abduction, and 0 to 30 percent for internal and external rotation.  The Veteran's range of motion was therefore, at most, limited to midway between his side and shoulder level.  Thus, a 30 percent evaluation would have been warranted.  As there was no evidence that range of motion was limited to 25 degrees from his side, the limitation of motion necessary to warrant a 40 percent rating was not shown throughout the period on appeal.

Finally, the Board noted that, in evaluating the Veteran's claim, the application of a higher disability rating based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45 and 4.59 had been considered.  See DeLuca, 8 Vet. App. 202, Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran's complaints of pain, weakness, and fatigability in the left shoulder were noted.  This functional impairment, however, was found to have been contemplated by the rating assigned under DC 5303, the rating criteria for muscle injuries, and the 30 percent evaluation adequately reflected such functional loss.  The Board noted that, generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

In its November 2015 Memorandum Decision, the Court agreed with the Veteran that "the 2010 and 2011 medical examinations relied on by the Board are inadequate because they failed to assess functional loss due to pain or the severity of [the Veteran's] condition during a flareup."  The Court cited its holding in Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), "that when an examiner has 'failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the
Board should have explained why such action was not necessary.[']"  

In the Veteran's case, the Board noted that "the 2010 examination noted that [the Veteran] suffers from 'flareup pain that is severe, 9/10[, and that] occurs about 15 days per month and will last all day,'" but that "none of the medical examinations of record appear to have been given during a flareup," and "no examiner offered an opinion as to 'whether [flareup] pain could significantly limit functional ability' or portrayed the disability 'in terms of the degree of additional range-of-motion loss due to pain . . . during flareups.'"  The Court thus determined that "[t]he Board should have addressed why it relied on examinations that did not assess range-of-motion loss due to pain during a flareup and did not seek clarification of the examinations."  

The Court also determined that the Board's statement of reasons and bases for its March 2015 decision was inadequate because it "failed to address whether [the Veteran] could be compensated under both DC 5201 and DC 5303."

The Board remanded the appeal in June 2016 for an opinion from a VA examiner as to whether any pain associated with the Veteran's left shoulder gunshot wound residuals could significantly limit functional ability during flare-ups, noting the degree of additional range of motion loss during flare-ups if possible, to include an assessment of range of arm motion during any such periods of flare-ups.

As noted in the introduction above, in a July 2014 rating decision, the AOJ granted a separate rating for limitation of left shoulder motion of 30 percent effective the October 16, 2008, date of the Veteran's increased rating claim.  

In February 2017, the Veteran was provided a VA examination of his shoulder disability.  On that examination, the Veteran reported not having any recent orthopedic evaluation or treatment.  He reported not being able to lay on his left side, which would sometimes hurt and throb, and having daily constant left shoulder pain maximally located at posterior aspect of the shoulder.  Average pain was reported to be 8/10 burning and stabbing, which was made worse raising his arm above the shoulder level, and reaching for items in a cabinet.  He also reported flare-ups of left shoulder pain, which he described as follows:  "It (left shoulder) will turn red and it will feel like it is one fire and it feels like there are pins sticking in it.  I will get my wife to rub it down with the cream and take whatever pain pill I have."  The Veteran gave a description of functional loss or functional impairment of not being able to do things such as lifting around the house that required both arms, sometimes not being able to drive as well because he had to use his right hand, and other problems involving normal use of the left shoulder and arm.  

On range of motion testing, right arm flexion was from 0 to 125 degrees, abduction from 0 to 105 degrees, external rotation from 0 to 45 degrees, and internal rotation from 0 to 55 degrees.  He was noted to have slow and guarded movements and a significant reduction of flexion and abduction, with pain noted on range of motion testing and with weight bearing.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.  There was observed pain reaction during firm palpation of the lateral and posterior left deltoid region, but no objective evidence of crepitus.  On strength testing, forward flexion and abduction were 4/5.  Regarding impact on ability to perform any type of occupational task, it was noted that the Veteran may have difficulty picking up heavy concrete blocks and loading them back on a pallet, and picking up broken blocks from a work area during clean up due to reported left shoulder pain.  

Specifically regarding whether any pain associated with the Veteran's left shoulder gunshot wound residuals could significantly limit functional ability during flare-ups, the examiner stated that such an opinion could not be provided.  The examiner explained that the Veteran was not currently having a flare-up, and it was not possible to assess or confirm his physical condition at those times if he was not witness to the episodes.  Additionally, review of the medical records did not provide sufficient evidence to establish a baseline of prior flare-ups and functional limitations to allow an extrapolation of a current flare-up condition.

Considering the evidence as a whole, the Board finds that neither a rating in excess of 30 percent for left shoulder gunshot wound residuals, nor one in excess of 30 percent for left shoulder limitation of motion, is warranted in this case.

For the reasons discussed in the Board's March 2014 decision, noted above, no higher rating is warranted under either code, even considering functional loss due to such factors as weakness, fatigability, incoordination, and other such symptomatology consistent with 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The most recent February 2017 VA examination findings and noted subjective history given by the Veteran are essentially consistent with the rest of the evidence of record, discussed above, and provided no basis for a higher rating than 30 percent under either DC 5303 or DC 5201.

Also, in accordance with the Court's November 2015 Memorandum Decision, the VA examiner specifically addressed the question of whether any pain associated with the Veteran's left shoulder gunshot wound residuals could significantly limit functional ability during flare-ups.  In doing so, the examiner stated that such an opinion could not be provided.  The examiner explained that the Veteran was not currently having a flare-up, and it was not possible to assess or confirm his physical condition at those times if he was not witness to the episodes.  Additionally, review of the medical records did not provide sufficient evidence to establish a baseline of prior flare-ups and functional limitations to allow an extrapolation of a current flare up condition.  

The Board finds this explanation by the February 2017 VA examiner of why the requested information could not feasibly be provided to be sufficient, and there is no competent evidence, such as any medical opinion, contradicting this assessment.  Thus, the Board finds that the February 2017 opinion complies with the Court's November 2015 Memorandum Decision, as well as its holding in Mitchell.  See
Mitchell, 25 Vet. App. at 44 (noting that, when discussing functional loss during flare-ups, the examiner must provide the detail required by Deluca or explain why this information could not feasibly be provided).

Moreover, even considering flare-ups as described by Veteran, such as on February 2017 VA examination, his overall symptomatology and functional impairment are adequately contemplated under his two 30 percent ratings under DC 5303 and DC 5201.  Neither the objective medical evidence nor the Veteran's own subjective reports reflect, even considering his reported flare-ups, overall disability of the nature and severity of that approximating limitation of arm motion to only 25 degrees from the side, findings consistent with severe muscle disability such as swelling and hardening abnormality in contraction, or severe impairment of muscle function on testing.  In this regard, again, at its worst, the Veteran's arm flexion was to 50 degrees and abduction to 40 degrees, and in February 2017 right arm flexion was to 125 degrees and abduction to 105 degrees; the Veteran's own reports in February 2017 indicated ability to raise his arm above the shoulder level, such as reaching for items in a cabinet, in his everyday life, even though such raising worsened his shoulder pain.  

Thus, the Board finds that the Veteran's left shoulder symptomatology and functional impairment noted throughout the record, including his pain, weakness, limitation of motion, and difficulty lifting, performing overhead activity, and performing other normal functions of the arm and shoulder, are adequately contemplated in his separate 30 percent ratings for left shoulder gunshot wound residuals and associated left shoulder limitation of motion.   

Accordingly, neither a rating in excess of 30 percent for left shoulder gunshot wound residuals, nor a rating in excess of 30 percent for left shoulder limitation of motion associated with gunshot wound residuals, is warranted in this case at any point during the appeals period.



ORDER

A rating in excess of 30 percent for left shoulder gunshot wound residuals is denied.

A rating in excess of 30 percent for left shoulder limitation of motion associated with gunshot wound residuals is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


